DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55:
CA 2971263

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, said plunger rod having an arcuate surface “at a proximal end thereof” (claim 1) and said protrusion on said plunger rod includes “a generally L-shaped flange formed thereon” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The abstract of the disclosure is objected to because:
In line 5, “the distal end” should be changed to “a distal end”
In line 6, “the needle hub” should be changed to “a needle hub”
In line 8, “the hollow needle” should be changed to “a hollow needle”
In line 9, “vial” should be changed to “the vial”
In line 10, “is an enclosed position” should be changed to “is in an enclosed position”
	Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
	A Cross-Reference to Related Applications section is missing in which it is stated that the application is a 371 of PCT/CA2018/000124, filed 06/19/2018, and foreign priority to CA 2971263, filed 06/19/2017.
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
	In regards to claim 1, lines 10-11, the second recitation of “a distal end of said housing” should be changed to “said distal end of said housing”.
	In regards to claim 1, line 15, “said protrusion” should be changed to “said at least one protrusion”.
	In regards to claim 7, line 1, “said protrusion” should be changed to “said at least one protrusion”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, lines 14-16 recite: said plunger rod having an arcuate surface “at a proximal end thereof”, said protrusion extending outwardly from said vial contacting said arcuate surface. It is unclear how the arcuate surface of the plunger rod can be “at a proximal end thereof” in order to contact said protrusion extending outwardly from said vial. Figure 3a instead 
	In regards to claim 7, lines 1-2 recite: wherein said protrusion on said plunger rod includes “a generally L-shaped flange formed thereon”. It is unclear how said protrusion on said plunger rod includes “a generally L-shaped flange formed thereon”. Figure 2a instead shows the vial, and not the plunger rod, having each protrusion 68 having a somewhat L-shaped portion 70.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al (US 2015/0238706).
	In regards to claim 1, Reynolds et al teaches an injection device (Figures 1-16) for injecting an injectable substance, said injection device comprising: 
a housing (housing 12), said housing having an interiorly facing wall, said wall having a plurality of ribs (portion of rib [18] to the left of recess 20, and portion of rib 18 to the right of recess 20) formed thereon, said ribs defining a channel (recess 20) extending therebetween
a plunger rod (plunger rod 66) mountable within said housing, said plunger rod having at least one protrusion (rib 65) extending outwardly therefrom
a vial (cartridge 26) containing said injectable substance (medicament 34), said vial having at least one protrusion (cap 30) extending outwardly therefrom
a needle hub (needle hub 38) and a hollow needle (needle 40) secured thereto
a spring (spring 23) mounted at a distal end of said housing, said spring being biased between a distal end of said housing and said needle hub (Figures 1-10)
a pusher rod (pushing rod 76) mounted within said plunger rod, said pusher rod being arranged such that pressure on said plunger rod will cause said pusher rod to push said injectable substance from said vial into said hollow needle for injection (Figures 6-8)(paragraph [0043]), said plunger rod having an arcuate surface (recess 75 having a hook configuration) at a proximal end thereof, said protrusion extending outwardly from said vial contacting said arcuate surface (cap 30 extending outwardly from said cartridge 26 indirectly contacts recess 75 via needle hub 38, when cartridge 26 is received in needle hub 38) to cause rotation of said vial allowing said spring to move said vial upwardly within said housing (paragraph [0027] states “rearward movement of the needle hub, cartridge” and paragraph [0045] states “Continued pressure on plunger rod 66 will cause corners 75 and 71 to disengage and impart a rotational movement to needle hub 38. In turn, this will allow rib 18 to enter first channel 54.  Continued pressure on plunger rod 66 will cause corner 75 to contact slanted wall 59.  This causes a further rotation of needle hub 38 with respect to housing 12.  This further rotation will cause the upper end of rib 18 to enter into channel 56.  In so doing, pressure will be exerted until the top of rib 18 enters recess 61.  The rib is then in a locked position and needle hub 38 is pushed rearwardly by spring 23.”; thus it is understood that rotation of needle hub 38 also causes 
	In regards to claim 2, Reynolds et al teaches wherein said housing and said plunger rod have a circular pattern (cylindrical) (paragraphs [0037][0042]).
	In regards to claim 4, Reynolds et al teaches wherein said needle hub has upwardly extending projections (second angled bottom wall 62, protrusion 63) to stop the rotation of said vial at a desired point (paragraph [0027] states “rearward movement of the needle hub, cartridge” and paragraph [0045] states “Continued pressure on plunger rod 66 will cause corners 75 and 71 to disengage and impart a rotational movement to needle hub 38. In turn, this will allow rib 18 to enter first channel 54.  Continued pressure on plunger rod 66 will cause corner 75 to contact slanted wall 59.  This causes a further rotation of needle hub 38 with respect to housing 12.  This further rotation will cause the upper end of rib 18 to enter into channel 56.  In so doing, pressure will be exerted until the top of rib 18 enters recess 61.  The rib is then in a locked position and needle hub 38 is pushed rearwardly by spring 23.”; thus it is understood that rotation of needle hub 38 also causes rotation of cartridge 26, as cartridge 26 is received in needle hub 38, and rotation of needle hub 38 is stopped by rib 18 entering channel 56 and locking in recess 61, which will also stop rotation of cartridge 26, as cartridge 26 is received in needle hub 38).
	In regards to claim 5, Reynolds et al teaches wherein said injection device is formed of a plastic material (paragraph [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al, as applied to claim 1 above, and further in view of Cherif-Cheikh (US 2001/0037090).
	In regards to claim 3, Reynolds et al is silent about whether said injectable substance is selected from a group consisting of a solid substance and a semi-solid substance. Cherif-Cheikh teaches an injection device (Figures 8-16) wherein an injectable substance is a semi-solid substance (Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the injectable substance, of the device of Reynolds et al, to be a semi-solid substance, as taught by Cherif-Cheikh, as such is one of compositions, further including a liquid, containing a drug capable of being parenterally administered, for example, the drug can be a vaccine, a peptide, a protein, or a small chemical entity, or insulin and heparin (paragraph [0094]) for treatment of a subject (paragraph [0056])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al, as applied to claim 1 above, and further in view of McWethy et al (US 2002/0169421).
	In regards to claim 6, Reynolds et al is silent about whether a portion of said housing and said vial are formed of a transparent material such that said injectable substance is visually accessible. McWethy et al teaches an injection device (Figures 1-6) wherein a portion of a housing (barrel 20) and a vial (cartridge 60) are formed of a transparent material such that an injectable substance is visually accessible (paragraph [0054]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a portion of said housing and said vial, of the device of Reynolds et al, to be formed of a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al, as applied to claim 1 above.
	In regards to claim 7, Reynolds et al does not teach wherein said protrusion on said plunger rod includes a generally L-shaped flange formed thereon, as Reynolds et al teaches wherein said protrusion on said plunger rod is rectangular (Figure 14). But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify said protrusion on said plunger rod, of the device of Reynolds et al, to include a generally L-shaped flange formed thereon, as Applicant has not disclosed that such a configuration of said protrusion on said plunger rod provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with said protrusion on said plunger rod being rectangular, as taught by Reynolds et al, as either configuration of said protrusion on said plunger rod will allow for engagement with the slot 15 in the flange 14 of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783